Citation Nr: 0013737	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-01 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION


The veteran had active duty service from September 1982 to 
September 1985, and from May 1988 to June 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in October 1998, a statement of the case was issued 
in November 1998, and a substantive appeal was received in 
December 1998.  

While the veteran listed a number of issues on his NOD, he 
indicated in his substantive appeal that he only wished to 
appeal the "left ankle injury" issue.


FINDING OF FACT

The veteran suffers from a left ankle sprain which is related 
to his period of active military service.  


CONCLUSION OF LAW

Left ankle sprain was incurred in the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As an initial matter, the Board finds the veteran's claim to 
be well-grounded under 38 U.S.C.A. § 5107(a).  The claims 
file includes a medical diagnosis of current left ankle 
disability, and the veteran's assertions regarding inservice 
injury are not only accepted as true for well-grounded 
purposes, but are fully supported by his service medical 
records.  Further, given the proximity in time of the 
inservice left ankle problems documented in service medical 
records and the fact that VA examination just two months 
after discharge resulted in a diagnosis of left ankle sprain, 
the Board finds that there is medical evidence of a nexus to 
service to well-ground the claim.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  

With regard to the duty to assist the veteran under 38 
U.S.C.A. § 5107(a), the Board observes that service medical 
records from the veteran's first period of service are 
missing.  In January 1999, the National Personnel Records 
Center indicated that these records were unavailable.  
However, the service records which are available together 
with the report of VA examination in August 1998 allow for 
equitable review of the issue on appeal.    

Service medical records dated in September 1994 show that the 
veteran complained of a four day history of ankle pain.  The 
assessment was left ankle strain.  In September 1995, the 
veteran complained of a sprained ankle, and stated that he 
had sprained the ankle three weeks earlier and it had never 
healed.  The Board notes that the records indicate that it 
was the left ankle that was examined.  The assessment was 
overuse syndrome.  In October 1995 he reported a history of 
left ankle pain since 1983 when he had an inversion injury, 
with multiple recurrent inversion injuries.  The assessment 
was chronic (recurrent) left ankle inversion injury.  Another 
assessment on the same date was recurrent ankle sprain, left.  

In August 1996 the veteran complained of recurrent left ankle 
sprain since 1983, and also reported suffering an injury in 
February 1996.  The assessment was chronic left ankle 
instability.  In March 1997 he complained of chronic 
bilateral knee, ankle, and foot pain for the past several 
years.  The veteran went before a Medical Evaluation Board 
(MEB) in June 1997 in order to be evaluated for numerous 
disorders.  The MEB reported, among other things, that he had 
a "greater than two year history of pain and swelling" in 
the left ankle.  The diagnoses included left ankle pain 
consistent with early degenerative post-traumatic arthritis.  
The MEB determined that the disorder did not exist prior to 
service.  In March 1998, the veteran's case was reviewed by 
the Physical Evaluation Board (PEB) and he was recommended 
for separation for various disorders, including left ankle 
pain.  In June 1998, he was admitted to a military hospital 
for treatment for numerous disorders, including traumatic 
arthropathy involving the ankle and foot.  The records did 
not identify which ankle or foot.  

An August 1998 VA examination report shows that clinical 
examination revealed evidence of pain and tenderness of the 
left ankle; the reported pertinent diagnosis was left ankle 
sprain.  X-ray examination was reported to be normal with no 
evidence of arthritis.

The Board notes that there are discrepancies in the service 
medical records concerning the exact nature, as well as the 
date of onset, of the veteran's left ankle disorder.  
Furthermore, the VA examination report showed that there was 
no arthritis of the ankle, despite the MEB's diagnosis of 
left ankle pain consistent with early degenerative post-
traumatic arthritis.  Despite these discrepancies, however, 
the evidence clearly documents left ankle symptomatology 
during service continuing to the approximate time of 
discharge from service.  Further, VA examination just two 
months after discharge from service resulted in the medical 
examiner's diagnosis of left ankle sprain.  The totality of 
the evidence therefore supports a finding that the veteran 
currently suffers from left ankle sprain which is related to 
his period of active duty service.  



ORDER

Entitlement to service connection for left ankle sprain is 
warranted.  The appeal is granted to that extent.


		
ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

